Citation Nr: 1610933	
Decision Date: 03/17/16    Archive Date: 03/23/16

DOCKET NO.  11-25 003	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Milwaukee, Wisconsin


THE ISSUE

1.  Entitlement to service connection for a psychiatric disability, to include paranoid schizophrenia, anxiety disorder, or depression, to include as secondary to service-connected lumbar strain.

2.  Entitlement to an initial rating in excess of 10 percent for a lumbar spine strain.  


REPRESENTATION

Appellant represented by:	Wisconsin Department of Veterans Affairs


WITNESS AT HEARING ON APPEAL

Veteran



ATTORNEY FOR THE BOARD

J. Dworkin, Associate Counsel


INTRODUCTION

The Veteran served on active duty from October 1976 to November 1979.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from an August 2010 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Milwaukee, Wisconsin.

In April 2012, the Veteran testified before the undersigned Veterans law judge at a Travel Board hearing.  A transcript of that hearing is of record.

In January 2014, the Board remanded this matter for additional development.  

In an October 2014 decision, the Board denied entitlement to an initial rating in excess of 10 percent for a lumbar spine strain.  The Veteran appealed that Board decision to the United States Court of Appeals for Veterans Claims.  In an August 2015 Order, the Court granted a Joint Motion for Remand and remanded the Board's decision that denied an increased initial rating for the lumbar spine strain for action consistent with the Joint Motion.  


REMAND

A September 25, 2014, letter notified the Veteran of a rating decision that denied service connection for paranoid schizophrenia, anxiety disorder, and depression, to include as due to service-connected lumbar strain.  On September 23, 2015, VA received a notice of disagreement to those denials.  The record does not show that a statement of the case has been issued.  Where a notice of disagreement has been filed with regard to an issue, and a statement of the case has not been issued, the appropriate Board action is to remand the issue for issuance of a statement of the case.  Manlincon v. West, 12 Vet. App. 238 (1999).

In the August 2015 Joint Motion, the parties noted the Board did not provide an adequate statement of reasons or basis for finding that the Veteran was not entitled to a higher initial rating for a lumbar spine strain.  Specifically, the parties agreed that the Board did not address the Veteran's flare-ups adequately and that none of the VA examination reports of record addressed the degree of additional loss of motion during the flare-ups of the lower back, since loss of motion during flare-ups could satisfy the loss of the motion necessary for a particular rating.  DeLuca v. Brown, 8 Vet. App. 202 (1995); Mitchell v. Shinseki, 25 Vet. App. 32 (2011).

A May 2010 VA examination report shows that an examination of the Veteran did not show any flare ups.  The examiner reported that without any objective evidence of flare ups, it would require speculation to opine on how flare ups would affect functioning.  Repetitive use testing was performed on the Veteran's back with no additional loss of range of motion, fatigue, weakness, or instability with at least three repetitions.  

A February 2014 VA examination report shows that the Veteran reported flare ups caused by stress and activity.  Functional loss of the spine was noted by the examiner as less movement than normal, pain on movement, disturbance of locomotion, and lack of endurance.  The examiner also reported that no flare ups were witnessed during the examination to include during repetitive use testing.  Therefore, the examiner concluded that significant limitations in function mobility due to pain, weakness, fatigue, or incoordination could not be determined or described without mere speculation.  

The Board notes that an examiners conclusion that a diagnosis or etiology opinion is not possible without resort to speculation is a medical conclusion, and, in order to be adequate, the examiner must explain the basis for the opinion or the basis must otherwise be apparent in the Board's review of the evidence.  Jones v. Shinseki, 23 Vet. App. 382 (2010).

Where functional loss is shown due to pain upon motion or other factors, that limitation must be considered in assigning a rating.  38 C.F.R. §§ 4.40, 4.45 (2015); DeLuca v. Brown, 8 Vet. App. 202 (1995).  A finding of functional loss due to pain must be supported by adequate pathology, and evidenced by the visible behavior of the claimant.  Johnston v. Brown, 10 Vet. App. 80 (1997).  Pain itself does not rise to the level of functional loss contemplated by regulation, but may result in functional loss only if it limits the ability to perform the normal working movements of the body with normal excursion, strength, coordination or endurance.  Mitchell v. Shinseki, 25 Vet. App. 32 (2011).  The possible manifestations of functional loss are decreased or abnormal excursion, strength, speed, coordination, or endurance.  Mitchell v. Shinseki, 25 Vet. App. 32 (2011). 

Accordingly, the case is REMANDED for the following action:

1.  Issue a statement of the case on the issue of entitlement to service connection for a psychiatric disability, to include as due to a service-connected lumbar spine disability.  Inform the Veteran of his appeal rights and that he must perfect a timely appeal to receive appellate review.  If an appeal is perfected, return the claim to the Board.

2.  Schedule the Veteran for a VA spine examination, by an examiner with the proper expertise, to determine the current severity of a lumbar spine disability.  The examiner must review the claims file and all previous VA examination reports and must note that review in the report.  The examination report should show consideration of the Veteran's documented medical history and assertions.  All indicated tests, to include X-rays and range of motion evaluations, should be accomplished, and all clinical findings reported in detail.
   
(a)  The examiner should make specific findings as to whether, during the examination, there is objective evidence of pain on motion, weakness, excess fatigability, or incoordination associated with use of the back.  If pain on motion is observed, the examiner should indicate the point at which pain begins.  In addition, the examiner should indicate whether, and to what extent, the Veteran experiences functional loss of the back due to pain or any of the other symptoms listed above during flare-ups or with repeated use.  To the extent possible, the examiner should express any additional functional loss in terms of additional degrees of limited motion.  

b)  The examiner must express (as much as possible) the degree of functional loss that the Veteran had during flare-up in terms of whether the pain during flare-ups caused decreased or abnormal excursion, strength, speed, coordination, or endurance.  The examiner must provide an estimate of the range of motion that remained during the flare-ups a far as performing the normal working movements of his spine with normal excursion, strength, speed, coordination, and endurance.  If the examiner concludes that an estimate of the range of motion during flare ups cannot be provided without resorting to mere speculation, the examiner must support that opinion with a full and complete explanation as to why the examiner cannot provide the requested opinion without resort to mere speculation. 

3.  Then, readjudicate the claim. If any decision is adverse to the Veteran, issue a supplemental statement of the case and allow the applicable time for response. Then, return the case to the Board.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
Harvey P. Roberts
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2015).




